UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4302



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM A. MUWWAKKIL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:05-cr-00004-F)


Submitted:   April 30, 2007                 Decided:   June 1, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


William Woodward Webb, THE EDMISTEN & WEBB LAW FIRM, Raleigh, North
Carolina, for Appellant. Anne Margaret Hayes, Banumathi Rangarajan,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William A. Muwwakkil pled guilty to conspiracy to commit

wire fraud and bank fraud, as well as to make material false

statements, against the United States, in violation of 18 U.S.C.

§ 371 (2000).      The Government has moved to dismiss Muwwakkil’s

appeal based upon the waiver of appellate rights in his plea

agreement.

           We    conclude   that    Muwwakkil’s     waiver     encompasses    all

issues raised on appeal except his claim of ineffective assistance

of counsel.     We have reviewed that claim and determine that it does

not   “conclusively    appear[]”      on   the    record     that   counsel   was

ineffective.     United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999) (internal quotation marks omitted). Muwwakkil may raise

his ineffective assistance claim in proceedings under 28 U.S.C.

§ 2255 (2000).      Accordingly, we grant the Government’s motion to

dismiss with respect to issues covered by the waiver, but affirm

the   district    court’s   judgment       in    rejecting    the   ineffective

assistance of counsel claim.

           This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.         If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation.        Counsel’s motion must state that a copy


                                     - 2 -
thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                             DISMISSED IN PART AND
                                                  AFFIRMED IN PART




                              - 3 -